Case 7:17-cr-00588 Document 651 Filed in TXSD on 01/04/19 Page 1 of 2

UNITED STATES DISTRICT COURT WTM
S°UT‘§Y§NL§L¥§$&?§NTEMS JA~ o 4 2019
UNITED STATES OF AMERICA § Dav|d,|_ mem
v. § Criminal No. M-l7-0588-SS
OSCAR DE LA CRUZ §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"

by and through its United States Attomey for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:

l. Defendant agrees to plead guilty to Count One of the Eighth Superseding
Indictment. l

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
if the defendant clearly demonstrates acceptance of responsibility; and

b. that the remaining count of the Eighth Superseding Indictment and the
Seventh Superseding Indictment be dismissed at the time of sentencing

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.

 

Case 7:17-cr-00588 Document 651 Filed in TXSD on 01/04/19 Page 2 of 2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. If l
have difliculty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

/;4;/? >L /4/@/?

I am the Defendant's counsel. I have carefilly reviewed every part of this agreement with

 

the Defendant. I certify that this agreement has been translated to my client by a person fluent in

the Spanish language if my client is unable to read or has difficulty understanding the English

language

Da'teZ /[ %[ /§

For the United States of America:

 

 

JCounsél Wefense

RYAN K. PATRICK
United States Attorney

Roberto Lope J
Assistant U ab ates Attorney

APPROVED BY:

yi<©z z

James H. `§turgis §
rge

Assistant United S ates Attorney in Ch

